Citation Nr: 0929455	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  01-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for residuals of radiation experimentation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD
Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In September 2004 the Board remanded the Veteran's claim for 
further development.  In September 2005, the Board denied the 
Veteran's appeal, finding that new and material evidence had 
not been received.  In a November 2007 Memorandum Decision, 
the Court of Appeals for Veterans' Claims (Court) reversed 
the September 2005 decision and remanded the claim to the 
Board.  The Veteran appealed the Court's decision to the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
but in a July 2008 ruling, the Federal Circuit found that the 
Court's resolution of the Veteran's claim was non-final and 
non-reviewable.  In December 2008 the Board remanded the 
claim to the RO in order to comply with the Court's finding 
that the Veteran has not been provided adequate notice under 
the Veterans Claims Assistance Act (VCAA).  

Given that the Veteran's claim was subject to a previous 
final denial, the December 2000 rating decision incorrectly 
addressed the matter on the merits.  The Board is obligated 
by 38 U.S.C.A. §§ 5108 and 7104(b) to address whether new and 
material evidence has been received prior to addressing the 
merits of the claim subject to a prior final denial.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The issue on 
appeal has been characterized accordingly.    


FINDINGS OF FACT

1.  A June 1995 rating decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of 
radiation experimentation to include shrinking penis; the 
Veteran did not appeal this decision.

2.  Evidence received since the June 1995 decision is 
essentially duplicative of evidence already of record and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The June 1995 RO decision denying a claim of entitlement 
to compensation under 38 C.F.R. § 1151 for residuals of 
radiation experimentation to include shrinking penis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has not been received since the 
June 1995 decision denying entitlement to compensation under 
38 U.S.C.A. § 1151 and the Veteran's Section 1151 claim may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A February 2009 
letter advised the Veteran of the necessity of submitting new 
and material evidence to reopen his claim and advised him of 
the applicable definition of new and material evidence.  It 
further informed him of the reason for the prior denial of 
his claim (i.e. because no evidence was found supporting VA 
use of radiation for experimental purposes) and that he 
needed to submit evidence that supported his claim that he 
was the subject of experiments involving radiation, including 
any supporting medical records of this radiation 
experimentation.  It also explained what the evidence needed 
to show to substantiate the underlying claim of entitlement 
to compensation under section 1151.  The Board finds that the 
notice provided was in substantial compliance with 
requirements specific to claims to reopen outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Additionally, the letter 
provided notice regarding criteria for rating disabilities 
and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the February 2009 notice letter and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  The Veteran has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review. 
II.  Factual Background

May 1994 correspondence from the Director of the Audie L. 
Murphy Memorial Veterans Hospital cites a letter the Veteran 
had written to President Clinton regarding a concern that the 
Veteran had been subjected to radiation exposure during his 
hospitalization.  

In July 1994, the Veteran filed a VA Form 21-4138 that 
alleged during his hospitalization in October 1981 at the San 
Antonio VA Medical Center (VAMC) he had been subject to 
radiation experiments from October 27, 1981, to November 30, 
1981, which resulted in a shrinking penis.

A December 1994 letter from the RO to the VAMC noted the 
Veteran's contention regarding radiation exposure during a 
period of hospitalization from October 27, 1981, to November 
30, 1981.  The RO also asked for reports concerning the 
Veteran's hospitalization records from November 24, 1979, to 
December 4, 1979.

In a December 1994 response, the director of the VAMC noted 
that the Veteran's contentions had been previously 
investigated after the Veteran had written the President 
voicing the concern about a radiation experiment; the 
investigation revealed that the medical center had not 
conducted experimental radiation, and that it had not had the 
facilities, on premises, to conduct therapeutic radiation.  
Additionally, no radiation therapy had been prescribed for 
the Veteran, and the Hospital did not conduct radiation 
research.  The Director attached the requested medical 
records.

A June 1995 rating decision denied the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for shrinking penis due 
to radiation exposure, and the Veteran did not appeal the 
determination.  The decision noted that there was no record 
of any radiological testing done on the Veteran during the 
hospitalization in October/November 1981 and that the VAMC 
had affirmatively indicated that it did not conduct 
experimental radiation tests and did not have the facilities 
to conduct therapeutic radiation.  Accordingly, the claim was 
essentially denied on the basis that it was not established 
that any radiation testing or radiation occurred during the 
hospitalization or that any additional disability resulted 
from the hospitalization. 

A December 1996 treatment record from the San Antonio VAMC 
noted that the Veteran had undifferentiated schizophrenia.  
The assessing physician indicated that the Veteran had 
somewhat fixed delusions that VA had performed experiments on 
him in the mid-1980s.  The Veteran stated that he had 
suffered radiation burns from certain scans.  It was on this 
basis that he had sought disability compensation off and on.  
The assessing physician noted that the Veteran had another 
delusion that the VA experiments also reduced the size of his 
penis.  The Veteran gradually accepted that his penis was 
probably of normal size and his large size may perhaps have 
made his penis appear diminutive in comparison.

In June 1999, the Veteran sought to reopen his claim.

In October 2000, the Veteran filed a VA Form 21-4138 that 
referred to radiation, and cited his letter to President 
Clinton.  The Veteran noted that he had been awarded a 100 
percent rating for schizophrenia, but had not received 
compensation for PTSD or radiation.

A December 2000 rating decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of 
radiation experimentation including a shrinking penis. The 
Veteran perfected an appeal of the matter.

In a November 2004 VA examination report (post-BVA remand), 
the examiner asked the Veteran about his radiation claim, and 
the Veteran stated that in 1983 or 1984 he got hit by 
radiation, which caused his penis to shrink.  The Veteran 
admitted, however, that it was possible that his penis 
problem was not due to radiation and felt it could be related 
to something else like his medications.

In a February 2009 letter the Veteran indicated that he 
wished for his claim to be expedited.  

In June 2009 correspondence, the appellant's representative 
indicated that he had no further evidence to submit.  

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision, may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed before that date and so the 
old definition applies.  Under this definition, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the Veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  Additional 
disability or death caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination. 
 38 C.F.R. § 3.361(c)(1).  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.  
IV.  Analysis

In the instant case, the Veteran's Section 1151 claim was 
initially denied by the June 1995 rating decision because it 
was not shown that he received any radiation treatment during 
the November/December 1981 hospitalization and it was not 
shown that he incurred any disability as a result of this 
hospitalization.  The Veteran did not appeal that decision 
and it became final.  Accordingly, in order for the claim to 
be reopened, new and material evidence must be received. 

As mentioned above, because the Veteran's claim was filed 
prior to August 19, 2001, the old definition of new and 
material evidence applies.  Accordingly the evidence received 
after the June 1995 rating decision must bear directly and 
substantially upon the claim, must not be cumulative or 
redundant, and must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective for claims to reopen filed 
prior to August 29, 2001).

Evidence received since the June 1995 rating decision amounts 
to a bare allegation on the part of the Veteran that he was 
subject to radiation experimentation during his 
hospitalization and that this resulted in additional 
disability, including the shrinking of his penis.  
Consequently, the evidence is essentially cumulative and 
redundant as the Veteran had made these similar allegations 
prior to the June 1995 denial.  Also, as the evidence amounts 
to only a bare allegation that was previously asserted and 
does not include any supporting information, which might at 
least tend to suggest a rational basis for the allegation, 
the Board finds that it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the evidence received since June 1995 is not new 
and material and the claim may not be reopened.        





(CONTINUED ON NEXT PAGE)
ORDER

The appeal to reopen a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of radiation 
experimentation is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


